           Case 1:20-cv-05974-RA Document 21 Filed 03/08/21 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 3/8/21

 VISTAJET US INC,
                                                                 20-CV-5974 (RA)
                                Plaintiff,
                                                                      ORDER
                         v.

 WILD WONDER LLC,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         Per the case management plan and scheduling order entered on October 29, 2020, a post-
fact-discovery conference is scheduled for March 12, 2021 at 10:00 a.m. See Dkt. 18 at 2. This
conference will be held by telephone using the following information: Call-in Number: (888)
363-4749; Access Code: 1015508. This conference line is open to the public.
         No later than Wednesday, March 10, 2021 the parties shall submit the joint letter
described in paragraph 11 of the case management plan.
SO ORDERED.
Dated:      March 8, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
